325 U.S. 882
65 S.Ct. 1575
89 L.Ed. 1997
William A. WAREHIME, d. b. a Nezen Milk Food Company,  et al., petitioners,v.H. H. VARNEY, Milk Market Agent, War Food  Administration, et al.
No. 1296.
Supreme Court of the United States
June 18, 1945
Rehearing Denied Oct. 8, 1945.

See 66 S.Ct. 15.
Mr. Paul W. Walter, for petitioners.
Assistant Solicitor General Cox, Assistant Attorney General Tom C. Clark, Mr. Robert S. Erdahl and Miss Beatrice Rosenberg, for respondents.
Petition for writ of certiorari to the Circuit Court of Appeals for the Sixth Circuit.


1
Denied.